DETAILED ACTION
This FINAL action is in response to Application No. 17/381,439 originally filed 07/21/2021. The amendment presented on 04/20/2022 amendments which provides amendments to claims 1 and 8 is hereby acknowledged. Currently Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
	Applicant asserts in the Remarks the reference of Ma does not teach or disclose the amended feature of “wherein a polarity of each of the first polarity pins is opposite to a polarity of each of the second polarity pins, wherein the plurality of first traces are configured to transmit pieces of first polarity data of each of the first polarity pins, wherein the plurality of second traces are configured to transmit pieces of second polarity data of each of the second polarity pins” however The Office respectfully disagrees. As seen in the marked-up figure 3 below, item 3’ is connected to lines S1, S3, and S5. This is considered similar as indicated in the Remarks by the configuration of Applicants figure 2. For convenience, The Office has applied arrows in the directions of polarity associated with 3’ and provided connection points. The area indicated by the circle is the connection point that connects the switches K1-K3 to line 3’. Switches M1 and M2 are also connected (further detailed in Figure 4) which allows a positive and negative voltage to be applied to each portion of the demultiplexer. (e.g. S2 is similar and equated to Applicants L2 and L1 is similar and equated to S5). Therefore, upon review Applicant arguments are not found persuasive and the prior art of record still reads on the claimed invention and will be currently maintained. 
	Remaining arguments similarly assert Ma fails to teach the claimed invention however as seen above The Office respectfully disagrees. Therefore, the rejection will be currently maintained.

[AltContent: oval][AltContent: textbox (ConnectionPoint)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    474
    376
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma U.S. Patent Application Publication No. 2018/0286332 A1 hereinafter Ma.

Consider Claim 1:
	Ma discloses a display device, comprising: (Ma, See Abstract.)
	a plurality of first pixels; a plurality of second pixels, wherein the first pixels and the second pixels are arranged in an interlaced manner; (Ma, [0010], “The demultiplexer circuit includes a first input end and a second input end, and is configured for outputting data signals inputted by the first input end to first data lines of the liquid crystal panel, and for outputting data signals inputted by the second input end to second data lines of the liquid crystal panel, wherein each of the data lines of the liquid crystal panel is connected with a column of sub-pixels.” See Fig. 4 item 400 and alternatively Fig. 6 item 600.)
	a plurality of first multiplexers, configured to control the first pixels, and comprising at least three first switches, wherein one of the at least three first switches is configured to control the second pixels, wherein each of the at least three first switches comprises a first end; a plurality of second multiplexers, configured to control the second pixels, and comprising at least three second switches, wherein one of the at least three second switches is configured to control the first pixels, wherein each of the first multiplexers and each of the second multiplexers are arranged in an interlaced manner, wherein each of the at least three second switches comprises a first end; (Ma, [0010], “The demultiplexer circuit includes a first input end and a second input end, and is configured for outputting data signals inputted by the first input end to first data lines of the liquid crystal panel, and for outputting data signals inputted by the second input end to second data lines of the liquid crystal panel, wherein each of the data lines of the liquid crystal panel is connected with a column of sub-pixels.” See Fig. 4 item 400 and alternatively Fig. 6 item 600.)
	a plurality of first traces, coupled to the first end of each of the at least three first switches of the first multiplexers; a plurality of second traces, coupled to the first end of each of the at least three second switches of the second multiplexers; and (Ma, [0029], A first output end 3' of the inversion switching circuit 30 is connected with the first input end 1 of the demultiplexer circuit 20, and a second output end 4' of the inversion switching circuit 30 is connected with the second input end 2 of the demultiplexer circuit 20.”)
	an integrated circuit, comprising: (Ma, See Fig. 4 item 311 also See Fig. 4 item 400 and alternatively Fig. 6 item 600.).
	at least two first polarity pins, wherein the at least two first polarity pins are adjacent; and at least two second polarity pins, wherein the at least two second polarity pins are adjacent, wherein the at least two first polarity pins and the at least two second polarity pins are arranged in an interlaced manner, the at least two first polarity pins are coupled to the first traces, the at least two second polarity pins are coupled to the second traces, wherein a polarity of each of the first polarity pins is opposite to a polarity of each of the second polarity pins, wherein the plurality of first traces are configured to transmit pieces of first polarity data of each of the first polarity pins, wherein the plurality of second traces are configured to transmit pieces of second polarity data of each of the second polarity pins. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.” See also response to arguments above.)

Consider Claim 2:
	Ma discloses the display device of claim 1, wherein each of the first traces which are coupled to the at least two first polarity pins is adjacent, wherein each of the second traces which are coupled to the at least two second polarity pins is adjacent. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.”)

Consider Claim 8:
	Ma discloses the display device of claim 1, wherein each of the at least three first switches comprises the first end, a second end, and a control end, wherein second ends of the at least three first switches are all connected in parallel, and are coupled to one of the at least two first polarity pins through one of the first traces; wherein each of the at least three second switches comprises the first end, a second end, and a control end, wherein second ends of the at least three second switches are all connected in parallel, and are coupled to one of the at least two second polarity pins through one of the second traces. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.”)

Consider Claim 9:
	Ma discloses the display device of claim 8, wherein the first end of one of the at least three first switches is coupled to the one of the second pixels through a first data line; wherein the first end of one of the at least three second switches is coupled to the one of the first pixels through a second data line; wherein the first data line and the second data line form at least one cross point in a vertical projection direction. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma U.S. Patent Application Publication No. 2018/0286332 A1 as applied to claim 2 above, and further in view of Hsu et al. U.S. Patent Application Publication No. 2019/0386032 A1 hereinafter Hsu.

Consider Claim 3:
	Ma teaches the display device of claim 2, however does not further detail wherein the display device comprises a fan-out area, wherein the fan-out area comprises a first conductive layer and a second conductive layer, wherein the second conductive layer is located on the first conductive layer; wherein adjacent two first traces of the first traces are disposed on the first conductive layer and the second conductive layer respectively, and are overlapped to each other in a vertical projection direction; wherein adjacent two second traces of the second traces are disposed on the first conductive layer and the second conductive layer respectively, and are overlapped to each other in a vertical projection direction.
	Hsu however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to have a fan out area where the area utilizes overlapping traces and therefore teaches a known technique of a fan-out area, wherein the fan-out area comprises a first conductive layer and a second conductive layer, wherein the second conductive layer is located on the first conductive layer; wherein adjacent two first traces of the first traces are disposed on the first conductive layer and the second conductive layer respectively, and are overlapped to each other in a vertical projection direction; wherein adjacent two second traces of the second traces are disposed on the first conductive layer and the second conductive layer respectively, and are overlapped to each other in a vertical projection direction. (Hsu, [0033], [0034], “Referring to FIG. 4B, each of the third fan-out lines F3 has a third extending portion F31 extended along an extending direction L31.  The extending direction L31 is, for example, an extending direction that is not parallel with each of the scan lines SL and each of the data lines DL.  In the embodiment, the third extending portion F31 may completely overlap the first extending portion F11 and the second extending portion F21, but the disclosure is not limited thereto.  In other embodiments, at least two of the first extending portion F11, the second extending portion F21 and the third extending portion F31 are stacked alternately.  For example, among the first extending portion F11, the second extending portion F21 and the third extending portion F31 that are adjacent to each other and arranged in sequence in the normal direction of the substrate 100, at least a portion of the second extending portion F21 does not overlap the first extending portion F11 and the third extending portion F31.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the known layering technique as taught in Hsu and would have been utilized for the purpose of the half-tone photomask (photomask 330) may be used to form the first conductive layer 150 and the third metal layer 160 simultaneously, which reduces the use of one photomask as compared with conventional manufacturing process, thereby reducing the manufacturing cost of array substrate. (Hsu, [0036])

Claim Rejections - 35 USC § 103
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma U.S. Patent Application Publication No. 2018/0286332 A1 in view of Hsu et al. U.S. Patent Application Publication No. 2019/0386032 A1 as applied to claim 3 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2020/0265764 A1 hereinafter Kim.

Consider Claim 4:
	Ma in view of Hsu discloses the display device of claim 3, wherein each of the first traces is not coupled to each of the second traces, (Ma, See Fig. 4 item 400)
	Ma in view of Hsu however does not specify that within the fan out region the first traces and the second traces form at least one cross point in a vertical projection direction.
	Kim however teaches it was a technique known in the art to provide the first traces and the second traces form at least one cross point in a vertical projection direction. (Kim, [0059], “For example, referring to FIGS. 2 and 4, the 1_2-th fan-out lines FOL1_2 and the 1_1-th fan-out line FOL1_1 may be overlapped and crossed with the second insulation layer 123 and the third insulation layer 124 interposed therebetween in the first fan-out region FOA1, and thus the 1_2-th fan-out lines FOL1_2 may be electrically insulated with the 1_1-th fan-out line FOL1_1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the known of overlapping and crossing line in the fan out region as taught by Kim and would have been utilized for the purpose of the image quality defect due to the difference in the charging rate of the data drivers 130 at the boundary line between two adjacent display regions AA may be reduced, and the problem of visibility of the boundary line between the two display regions AA may be improved. (Kim, [0064])

Consider Claim 5:
	Ma in view of Hsu in view of Kim discloses the display device of claim 4, wherein the integrated circuit further comprises: at least three first polarity pins, wherein the at least three first polarity pins are adjacent; and at least three second polarity pins, wherein the at least three second polarity pins are adjacent, wherein the at least three first polarity pins and the at least three second polarity pins are arranged in an interlaced manner, wherein each of the at least three first polarity pins is coupled the first traces, each of the at least three second polarity pins is coupled the second traces. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.”)

Consider Claim 6:
	Ma in view of Hsu in view of Kim discloses the display device of claim 5, wherein the fan-out area further comprises a third conductive layer, wherein the third conductive layer is located on the second conductive layer; wherein adjacent three first traces of the first traces are disposed on the first conductive layer, the second conductive layer, and the third conductive layer respectively, wherein the adjacent three first traces are overlapped to each other in a vertical projection direction, wherein adjacent three second traces of the second traces are disposed on the first conductive layer, the second conductive layer, and the third conductive layer respectively, wherein the adjacent three second traces are overlapped to each other in a vertical projection direction. (Hsu, See Fig. 10, See connections in Ma, and additionally See Kim [0054], “The 2_2-th fan-out lines FOL2_2 are fan-out lines FOL that connects the second pad P2 and the first data line DL1.  Referring to FIG. 6, the first insulation layer 122, the second insulation layer 123, and the third insulation layer 124 are sequentially stacked on the first data line DL1, the substrate 121, and the second pad P2, and the 2_2-th fan-out line FOL2_2 is formed between the second insulation layer 123 and the third insulation layer 124.”)

Consider Claim 7:
	Ma in view of Hsu in view of Kim discloses the display device of claim 6, wherein each of the adjacent three first traces of the first traces is not coupled to each of the adjacent three second traces of the second traces. (Ma, [0038], [0037], “Furthermore, referring to FIG. 4, FIG. 4 is a schematic view of the diving circuit of the liquid crystal panel in accordance with another embodiment of the present disclosure.  As shown in FIG. 4, the first switch unit M1 includes a first switch K1' and a second switch K2'.  Control ends of the first switch K1' and the second switch K2' are connected with the control line C, and output ends of the first switch K1' and the second switch K2' are respectively the first output end and the second output end of the first switch unit M1.  The second switch unit K2 includes a third switch K3' and a fourth switch K4'.  Control ends of the third switch K3' and the fourth switch K4' are connected with the control line C, and output ends of the third switch K3' and the fourth switch K4' are respectively the first output end and the second output end of the second switch unit M2.”)

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma U.S. Patent Application Publication No. 2018/0286332 A1 as applied to claim 1 above, and further in view of Oh U.S. Patent Application Publication No. 2016/0189657 A1 hereinafter Oh.

Consider Claim 10:
	Ma discloses the display device of claim 1, however does not further provide discussion of the known technique in Ma expanded to additional pixel and expanding the multiplexer and thus does not expressly teach wherein two first pixels of the first pixels and two second pixels of the second pixels are sequentially arranged as a first pixel in a first order, a second pixel in a second order, a first pixel in a third order, and a second pixel in a fourth order; wherein each of the first multiplexers comprises six switches, wherein two of the six switches control the first pixel in the first order, wherein one of the six switches controls the first pixel in the third order, wherein one of the six switches controls the second pixel in the second order, wherein two of the six switches control the second pixel in the fourth order; wherein each of the second multiplexers comprises six switches, wherein one of the six switches controls the first pixel in the first order, wherein two of the six switches control the first pixel in the third order, wherein two of the six switches control the second pixel in the second order, wherein one of the six switches controls the second pixel in the fourth order.
	Oh, in view of the known technique of Ma, however teaches expanding the multiplexer to 6 switches for controller the data lines and thus teaches wherein two first pixels of the first pixels and two second pixels of the second pixels are sequentially arranged as a first pixel in a first order, a second pixel in a second order, a first pixel in a third order, and a second pixel in a fourth order; wherein each of the first multiplexers comprises six switches, wherein two of the six switches control the first pixel in the first order, wherein one of the six switches controls the first pixel in the third order, wherein one of the six switches controls the second pixel in the second order, wherein two of the six switches control the second pixel in the fourth order; wherein each of the second multiplexers comprises six switches, wherein one of the six switches controls the first pixel in the first order, wherein two of the six switches control the first pixel in the third order, wherein two of the six switches control the second pixel in the second order, wherein one of the six switches controls the second pixel in the fourth order. (Oh, [0028] “FIG. 4 illustrates a structure of the switching circuit 150 according to the embodiment of the invention, and FIG. 5 illustrates timings and voltage levels of first to sixth control signals MUX1 to MUX6 according to the embodiment of the invention.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to expand the multiplexer to 6 connections as this was known technique in view of Oh and would have been utilized for the purpose of selectively varies the voltage level of the control signal controlling the switching circuit; and thus, can reduce the power consumption compared to the method always using the voltage having a high voltage level. (Oh, [0055])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626